United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1948
                                    ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
George D. Gordon, Jr., also known as *
George D. Gordon,                     * [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                              Submitted: November 19, 2010
                                 Filed: November 24, 2010
                                  ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       George D. Gordon, Jr., pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1) and was sentenced by the district court1 to 90
months’ imprisonment. He appeals his sentence claiming it was unreasonable based
on the parsimony principle and the sentencing factors under 18 U.S.C. § 3553(a). We
affirm.



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      Pursuant to the United States Sentencing Guidelines Manual, Gordon’s
recommended sentencing range was 41 to 51 months. At the sentencing hearing,
Gordon did not object to the sentencing range, but requested a downward variance
because the majority of his criminal history consists of traffic-related convictions, he
financially cares for his two minor children, and he maintains fairly consistent
employment. The district court declined Gordon’s request. After considering the
§ 3553(a) factors, the district court determined a sentence of 90 months was
appropriate.

       We consider the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. United States v. Jones, 612 F.3d 1040, 1045-46 (8th Cir.
2010). “A district court abuses its discretion when it (1) ‘fails to consider a relevant
factor that should have received significant weight’; (2) ‘gives significant weight to
an improper or irrelevant factor’; or (3) ‘considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.’” United States v. Holy
Bull, 613 F.3d 871, 874 (8th Cir. 2010) (quoting United States v. Kane, 552 F.3d 748,
752 (8th Cir. 2009)). “The district court’s responsibility is not to impose a
‘reasonable’ sentence, but [rather] a sentence that is sufficient, but not greater than
necessary, to comply with the sentencing goals set forth in the § 3553(a) factors.”
United States v. Bravo, — F.3d —, 2010 WL 4157182, at *2 (8th Cir. 2010) (per
curiam).

       Upon a thorough review of the record, we are satisfied the district court
considered and gave appropriate weight to the relevant § 3553(a) factors and imposed
a sentence which was sufficient, but not greater than necessary, to comply with the
sentencing goals. The court discussed the nature of the violation, the characteristics
of the defendant, and the sentencing objectives required under § 3553(a). Specifically,
the district court noted Gordon’s criminal history included twenty traffic-related
misdemeanor offenses, thirty-seven other misdemeanor offenses, thirty-eight “other
arrests for which there [was] no disposition,” and nine felony convictions. See United

                                          -2-
States v. Maurstad, 454 F.3d 787, 789-90 (8th Cir. 2006) (affirming a substantial
upward variance based on extensive criminal history); see also United States v. Gray,
377 F. App’x 588, 589-90 (8th Cir. 2010) (unpublished per curiam) (holding
defendant’s extensive criminal history and inability to discontinue criminal activity
provided a reasonable basis for the district court to vary upward from the Guidelines
range). The district court, focusing on adequate deterrence and protecting the public,
concluded Gordon has “absolutely no respect for the law, . . . no ability or intent . . .
to conform [his] conduct to be a law-abiding citizen,” and therefore is not “capable of
living in a free society.” The district court’s decision to vary upward from the
Sentencing Guidelines was not an abuse of discretion.

      Accordingly, we affirm Gordon’s sentence.
                     ______________________________




                                          -3-